Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/19/2021, 6/24/2020, 2/5/2020, 11/16/2019, 11/05/2019, and 6/19/2019 was considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10373109. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application and the above-mentioned patent have nearly the same content with the exception of a few additional limitation in the claims of U.S. Patent No. 10373109.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
	Independent claims 1 and 5 describe the abstract idea of managing data and processes related to iPS cell production. Specifically, claims 1 and 5 recite: 
	“receives a request to produce an iPS cell from a customer;  
5 manages acceptance of a somatic cell for producing the iPS cell; 
manages a step of producing the iPS cell; and 
manages stock of 10the produced iPS cell, 
makes an entry of the production request 15from the customer, including a desired date of collection of the somatic cell, as well as customer identification information for identifying the customer, 
determines a date of collection of the somatic cell based on (i) the desired collection date 20included in the entered production request and (ii) a collectable date on which the somatic cell can be collected, 
25stores, the determined date of collection of the somatic cell in association with the entered customer identification information, 
stores the collectable date; and 
determines a date of acceptance of the somatic cell based on (i) the date of collection of the- 26 - somatic cell, transmitted by the first medium, and (ii) a period of production of the iPS cell, and 
stores the determined date of acceptance of the somatic cell 
stores a producible period during which the iPS cell can be produced; and 
10determines the period of production of the iPS cell based on (i) the date of collection of the somatic cell, transmitted by the first medium, and (ii) the stored producible period, and 
determine a date of shipment of the 15produced iPS cell based on (i) the determined period of production of the iPS cell and (ii) a stockable location and a stockable period where the produced iPS cell can be stocked, 
stores the determined period of production of the iPS cell and the determined date of shipment of the iPS cell 
stores the stockable location and the stockable period; and 
30determines a stock location and a stock period for stocking the produced iPS cell based on (i) the period of production of the iPS cell, transmitted by the third medium and (ii) the stored stockable location and stockable period, 
35wherein the third processor registers a quality test result of the iPS cell and cancels the determined date of shipment of the produced iPS cell when the registered- 27 - quality test result of the iPS cell is poor.” 
	The steps of receiving, managing, making entries, determining, storing, registering, and canceling describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people. Although the claims contain additional elements outside the scope of the abstract idea, nothing in the above listed claim elements preclude the steps from being performed as a human activity. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	This judicial exception is not integrated into a practical application. In particular, claims 1 and 5 recite: 
“an entry management terminal that
an acceptance management terminal that
a production process management terminal that
a stock management terminal that
wherein the entry management terminal comprises: 
a first memory; and 
a first processor that 
outputs the determined date of collection of the somatic cell to a first medium, and  
in the first memory,
wherein the acceptance management terminal 30comprises: 
a second memory that
a second processor that outputs the stored collectable date to a 35second medium, 
in the second memory, 
5wherein the production process management terminal comprises: 
a third memory that
a third processor that 
outputs the determined period of 20production of the iPS cell to a third medium, and 
in the third memory, 
wherein the stock management terminal comprises:  
25a fourth memory that
a fourth processor that 
outputs the stored stockable location and the stored stockable period to a fourth medium, and” 
The limitations relating to outputting, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data output and receipt have been recognized by the courts as well-understood, routine, and conventional functions when claimed as insignificant extra-solution activity. See MPEP 2106.05(d)(II). The terminals, memories, and processors are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. 
	Dependent claims 2 -4 and 6-9 do not add “significantly more” to the eligibility of claim 1 and simply recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2 -4 and 6-9 as well.  
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Brevnova (U.S. Patent Application Publication No. 20080215364) discloses a method and system for ordering stem cells, including the steps of collection, packaging, delivery, and storage.
Dudzinski (U.S. Patent Application Publication No. 20130325492) discloses a method and system for collecting, storing, and distributing biological material, such as tissue.
Bowman (U.S. Patent Application Publication No.  20140278499) discloses a system and method for managing blood supply, including inventory, acquisition, transportation, and tracking. 
Kaminski (U.S. Patent Application Publication No.  20050276792) discloses a system, method, and computer program product for maintaining a stem cell registry.
Centeno (U.S. Patent Application Publication No.  20110054929) discloses a system and method for maintaining a stem cell marketplace for providing stem cells based on specific needs.
Mickles (U.S. Patent Application Publication No.  20160328521) discloses a system for tracking/managing blood donations and requests.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.F.D./Examiner, Art Unit 3626                       

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626